OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07242 The Cutler Trust (Exact name of registrant as specified in charter) 525 Bigham Knoll, Suite 100Jacksonville, Oregon (Address of principal executive offices) (Zip code) Erich M. Patten Cutler Investment Counsel, LLC525 Bigham KnollJacksonville, Oregon 97530 (Name and address of agent for service) Registrant's telephone number, including area code:(541) 770-9000 Date of fiscal year end:June 30, 2011 Date of reporting period: June 30, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. CUTLER EQUITY FUND The Cutler Trust ANNUAL REPORT June 30, 2011 CUTLER EQUITY FUND TABLE OF CONTENTS Page Letter to Shareholders 3 Management Discussion of Fund Performance 4 Performance Information 7 Portfolio Information 8 Schedule of Investments 9 Statement of Assets and Liabilities 12 Statement of Operations 13 Statements of Changes in Net Assets 14 Financial Highlights 15 Notes to Financial Statements 16 Report of Independent Registered Public Accounting Firm 21 About Your Fund’s Expenses 22 Federal Tax Information 23 Trustees and Officers of the Trust 24 Additional Information 26 Approval of Investment Advisory Agreement 27 2 CUTLER EQUITY FUND LETTER TO SHAREHOLDERS To The Cutler Equity Fund Shareholders: The enclosed information represents the Cutler Equity Fund annual report for the fiscal year ended June 30th, 2011. Another year has passed since the 2008-2009 financial crisis, yet the memory of the most recent market crash has not faded for most investors. The bear market left many people wary of stocks’ volatility, and cash has been a desirable asset class. Investors who shied away from equities, however, missed a remarkable recovery in stock market prices. A year ago, we were happy to report equities were up over 65% (as measured by the S&P 500 Total Return Index) from the March 9, 2009 lows. Through June 30th of this year, the Fund has a 105% return from the 2009 market nadir. The S&P 500 added another 30% during these past 12 months. Despite an overall lower risk profile, the Cutler Equity Fund outperformed the S&P 500 Total Return Index over the 12 months ended June 30, 2011, with a total return of 34.73% (versus a return of 30.69% for the S&P 500 Total Return Index). Net of fees and expenses, the Fund has outperformed its primary benchmark for four consecutive years, and five of the previous six years. We believe that this track record is a strong endorsement of Cutler Investment Counsel’s investment philosophy which focuses on dividend-based companies. Moving forward, we believe the high quality portion of the equities markets will continue to perform well on a relative basis. Economic news has been mixed, creating an environment of tepid global growth. Companies with exposure to the economies of emerging countries have been able to capitalize on stronger growth, while domestic companies remain a lower-risk investment approach. This combination (of international growth with domestic corporate governance standards) leads investors toward large capitalization, dividend-paying, American companies; the type of holdings that comprise most of the Cutler Equity Fund. We are proud to report the results of the current period end. However, we caution our shareholders to remain focused on our philosophy of conservative, income producing securities as a long term strategy for attractive investor returns. Sincerely, Matthew C. Patten Chairman The Cutler Trust Erich M. Patten Portfolio Manager Cutler Investment Counsel, LLC 3 CUTLER EQUITY FUND MANAGEMENT DISCUSSION OF FUND PERFORMANCE 1) How did the Fund perform last year? The Fund outperformed its benchmark, the S&P 500 Total Return Index, by 4.04% during the past fiscal year. The Fund’s total return was 34.73%. 2) What were the most significant market factors affecting the Fund’s performance during the past year? Market factors included: 1) Positive equity market trends 2) Strength of overseas economic growth 3) Benefits of streamlined corporate cost structures from the previous recession 4) Attractiveness of dividend paying securities 3) Why did the Fund outperform relative to the benchmark? The strong performance was not isolated to the first or second half of the fiscal year, but was fairly well distributed during the fiscal year. During the first 6 months, the Fund outperformed the benchmark by 1.91%, followed by 1.61% outperformance in the subsequent 6 months. The sector allocation bears much of the credit for outperformance, as the Fund was underweight Financials throughout the time period. In fact, only one bank was held in the portfolio on June 30, 2010 (Hudson City Bancorp), and this was sold during the fiscal year due to an impending dividend cut. The portfolio maintains significant exposure to companies that have benefited from the current economic environment. Commodity prices, for example, have risen rapidly over the last year. Energy and Materials companies have direct exposure to this trend, while Industrial companies have an indirect benefit. The Fund has a relatively large position in these sectors, although Halliburton (an Energy holding) was sold during the fiscal year due to valuation and a scant dividend. 4) What strategies did you use to manage the Fund? The Cutler Equity Income process focuses on dividends as the primary driver of investment returns. The strategy was not changed in the previous year, and the management of the Fund was consistent with previous years. Holdings in the portfolio maintain a 10-year record of consistent dividend payments, and hold at least $2 billion minimum capitalization. We seek relative value as compared to other companies in similar industries. The Fund has a value bias, but is benchmarked to the S&P 500 Total Return Index. The strategy is further detailed in the Fund prospectus. 5) What were the primary strategic factors that guided your management of the Fund? Cutler Investment Counsel’s dividend criteria have been the primary strategy factor used in managing the Fund this past fiscal year. Portfolio managers continue to focus on companies with a strong dividend history and attractive current yields. 4 CUTLER EQUITY FUND MANAGEMENT DISCUSSION OF FUND PERFORMANCE (Continued) Similar to last year, turnover of the Fund remained low (15% during the fiscal year) as the portfolio managers have given the new holdings from the past several years time to incubate. Many of these holdings were added with the investment thesis that inflation would be a driver of equity valuations. While the rise in the Consumer Price Index has been modest, the rise in commodity prices has helped companies involved in the production of these materials. This can be evidenced by the five holdings listed in item 7, all of which are involved in the production or extraction of commodities/materials. In recent months, the portfolio managers have been focused on reducing overall risk exposure in the portfolio. This is evidenced by purchases of defensive, lower volatility holdings such as Procter & Gamble and McDonald’s. 6) What were some of the key trends in each of the regions/significant industries the Fund invests in? The Fund’s holdings remain 100% domiciled in the US, and the strategies employed do not have any additional regional bias. In developed markets, economic growth has been anemic. The US has had a modest economic recovery, and unemployment remains above 9%. Europe has struggled with a sovereign debt crisis emanating from Greece. Japan experienced a devastating earthquake, which further harmed a fragile recovery. Similar to the investment theme of the past several years, global growth has been driven by the emerging economies. The development of the middle class in the “BRIC” countries (Brazil, Russia, India, China) continues to drive a thirst for goods, and the underlying commodities that are used in production. US companies who have exposure to these inputs, or direct exposure to the BRIC consumers, have been beneficiaries of this trend. 7) Which securities helped the Fund’s performance? 1) Halliburton Co. 2) Caterpillar, Inc. 3) E.I. du Pont de Nemours and Co. 4) National Fuel Gas Co. 5) ConocoPhillips 8) Did any securities hurt the Fund’s performance? 1) Hudson City Bancorp., Inc. 2) The Procter & Gamble Co. 3) Merck & Co., Inc. 4) Nucor Corp. 5) Sysco Corp. 5 CUTLER EQUITY FUND MANAGEMENT DISCUSSION OF FUND PERFORMANCE (Continued) The views in this report were those of Cutler Investment Counsel, LLC as of June 30, 2011 and may not reflect its views on the date this report is first published or anytime thereafter. These views are intended to assist shareholders in understanding their investment in the Fund and do not constitute investment advice. Before investing you should carefully consider the Fund’s investment objectives, risks, charges and expenses. This and other information is in the prospectus, a copy of which may be obtained by calling 1-800-228-8537. Please read the prospectus carefully before you invest. Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Performance data current to the most recent month-end, are available by calling 800-228-8537. 6 CUTLER EQUITY FUND PERFORMANCE INFORMATION June 30, 2011 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Cutler Equity Fund and the S&P 500 Total Return Index Average Annual Total Returns(a) (for periods ended June 30, 2011) 1 Year 5 Years 10 Years Cutler Equity Fund 34.73% 4.90% 3.28% S&P 500 Total Return Index 30.69% 2.94% 2.72% (a) Returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. Cutler Equity Fund (the “Fund”) is managed pursuant to an equity income strategy. The investment adviser and Board of Trustees believe the S&P 500 Total Return Index is the most appropriate benchmark for the Fund due to its focus on large capitalization securities and broad index membership. 7 CUTLER EQUITY FUND PORTFOLIO INFORMATION June 30, 2011 (Unaudited) Sector Allocation (% of Net Assets) 8 CUTLER EQUITY FUND SCHEDULE OF INVESTMENTS June 30, 2011 Shares COMMON STOCKS — 96.9% Value Consumer Discretionary — 9.1% Hotels, Restaurants & Leisure — 3.2% McDonald's Corp. $ Multiline Retail — 3.3% Nordstrom, Inc. Specialty Retail — 2.6% Home Depot, Inc. (The) Consumer Staples — 12.0% Beverages — 2.8% PepsiCo, Inc. Food & Staples Retailing — 2.2% Sysco Corp. Food Products — 2.4% Archer-Daniels-Midland Co. Household Products — 4.6% Kimberly-Clark Corp. Procter & Gamble Co. (The) Energy — 10.1% Oil, Gas & Consumable Fuels — 10.1% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Financials — 6.9% Consumer Finance — 3.8% American Express Co. Insurance — 3.1% Chubb Corp. (The) Health Care — 11.1% Health Care Equipment & Supplies — 2.8% Becton, Dickinson and Co. 9 CUTLER EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) Shares COMMON STOCKS — 96.9% (Continued) Value Health Care — 11.1% (Continued) Pharmaceuticals — 8.3% Bristol-Myers Squibb Co. $ Johnson & Johnson Merck & Co., Inc. Industrials — 15.8% Aerospace & Defense — 6.4% Honeywell International, Inc. United Technologies Corp. Electrical Equipment — 2.8% Emerson Electric Co. Machinery — 3.1% Caterpillar, Inc. Road & Rail — 3.5% Union Pacific Corp. Information Technology — 10.4% IT Services — 4.2% International Business Machines Corp. Semiconductors & Semiconductor Equipment — 6.2% Intel Corp. Texas Instruments, Inc. Materials — 8.3% Chemicals — 6.3% E.I. du Pont de Nemours and Co. Monsanto Co. Metals & Mining — 2.0% Nucor Corp. Telecommunication Services — 5.7% Diversified Telecommunication Services — 5.7% AT&T, Inc. Verizon Communications, Inc. 10 CUTLER EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) Shares COMMON STOCKS — 96.9% (Continued) Value Utilities — 7.5% Gas Utilities — 4.1% National Fuel Gas Co. $ Multi-Utilities — 3.4% Consolidated Edison, Inc. Total Common Stocks (Cost $32,041,183) $ Shares MONEY MARKET FUNDS — 3.0% Value Fidelity Institutional Money Market Portfolio - Select Class, 0.08% (a) (Cost $1,382,680) $ Total Investments at Value — 99.9% (Cost $33,423,863) $ Other Assets in Excess of Liabilities — 0.1% Net Assets — 100.0% $ (a) Variable rate security. The rate shown is the 7-day effective yield as of June 30, 2011. See accompanying notes to financial statements. 11 CUTLER EQUITY FUND STATEMENT OF ASSETS AND LIABILITIES June 30, 2011 ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Dividends receivable Other assets Total assets LIABILITIES Dividends payable Payable for capital shares redeemed 11 Payable to Adviser (Note 3) Payable to administrator (Note 3) Other accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated undistributed net investment income Accumulated net realized losses from security transactions ) Net unrealized appreciation on investments NET ASSETS $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (Note 2) $ See accompanying notes to financial statements. 12 CUTLER EQUITY FUND STATEMENT OF OPERATIONS For the Year Ended June 30, 2011 INVESTMENT INCOME Dividend income $ EXPENSES Investment advisory fees (Note 3) Administration fees (Note 3) Professional fees Trustees’ fees and expenses Insurance expense Registration fees Shareholder servicing fees (Note 3) Custody and bank service fees Printing of shareholder reports Postage and supplies Other expenses Total expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from investment transactions Net change in unrealized appreciation/depreciation on investments REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 13 CUTLER EQUITY FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended June 30, 2011 Year Ended June 30, 2010 FROM OPERATIONS Net investment income $ $ Net realized gains (losses) from investment transactions ) Net change in unrealized appreciation/ depreciation on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Payments for shares redeemed ) ) Net increase (decrease) from capital share transactions ) TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of year End of year $ $ ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME $ $ CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) ) Net increase (decrease) in shares outstanding ) Shares outstanding at beginning of year Shares outstanding at end of year See accompanying notes to financial statements. 14 CUTLER EQUITY FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Year Years Ended June 30, Net asset value at beginning of year $ Income (loss) from investment operations: Net investment income Net realized and unrealized gains (losses) on investments ) ) Total from investment operations ) ) Less distributions from: Net investment income ) Net asset value at end of year $ Total return (a) 34.73% 16.82% (24.06%
